DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of the invention of Group I (drawn to expression vector) and without traverse of light-responsive polypeptide, in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that examining all inventions would not be a burden for the examiner.  This is found persuasive and thus, the restriction requirement between the inventions of Group I and Group II, as set forth in the Office action mailed on 4/7/2022 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The requirement for species election is still deemed proper and is therefore made FINAL.
Claims 27-37 and 39-49 have been cancelled.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-10, 17-26, and 38 are under examination.
Claim 17 is examined to the extent that it reads on the elected species of light-responsive polypeptide,

Claim Objections
2.	Claim 2 is objected to because of the recitation “the vector”.  Appropriate correction to “the expression vector” is required.

3.	Claims 20 and 23 are objected to because of the recitation “a c-Fos gene”.  Appropriate correction to “the c-Fos gene” is required.

4.	Claims 26 and 38 are objected to because of the recitation “a cell” in line 3.  Appropriate correction to “the cell” is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
6.	Claims 1, 4-6, 8, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maturana et al. (JBC, 2002, 277: 39713-39721).
Maturana et al. teach an expression vector comprising a mouse regulatory sequence operably linked to a heterologous polypeptide-encoding, where the regulatory sequence comprises in order the mouse wild-type c-fos promoter, the c-fos first exon, and the c-fos first intron (claims 1, 4-6, 8, and 20) (see p. 38714, column 2, second paragraph).  It is noted that SEQ ID NOs: 2 and 3 are the sequences of mouse intron I and exon I, respectively (see the specification, [0064]; [0066]).  It follow that the c-fos regulatory sequence of Maturana et al. comprises SEQ ID NOs: 2 and 3 (claims 21-24).  Thus, Maturana et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4-6, 8-10, 17-24, 26, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Cell Death and Disease, 2013, 4: 1-14), in view of each Maturana et al. (JBC, 2002, 277: 39713-39721), Maisonnasse-Charital et al. (Gene, 2009, 430: 166-122), and Ryser et al. (JBC, 2007, 282: 5075-5084).
	Yang et al. teach a method for light-controlled inhibition of glioma, the method comprising transducing the glioma cells with a lentiviral vector expressing a fusion between the depolarizing opsin ChETA and eYFP (i.e., a molecular tag) from the c-fos promoter (i.e., 5’ non-coding region), followed by stimulating the glioma cells expressing ChETA with light to induce membrane depolarization and apoptosis in the glioma cells (claims 1, 2, 8-10, 17, and 38) (see Abstract; p. 1-2; p. 3, Fig. 1a; p. 5; p. 7; p. 11; p. 12, column 2, fifth paragraph).  Yang et al. teach that transduction also results in strong labeling of glioma cells with eYFP (claim 26).
	Yang et al. do not specifically teach that the c-fos promoter is a mouse c-fos promoter comprising in order the mouse c-fos, the first exon, and the first intron (claims 1, 4-6, 20, 22, 23, and 38).  However, the regulatory sequence comprising the mouse wild-type c-fos promoter, first exon, and first intron was used in the prior art, for example by Maturana et al. (see p. 38714, column 2, second paragraph).  Furthermore, the prior art teaches that the first exon/intron contain sequences which maintain the basal transcription rate from the c-fos promoter at very low levels and allow for enhanced transcription in response to stimuli (see Maturana et al., p. 39715, paragraph bridging columns 1 and 2; see Maisonnasse-Charital et al., Abstract; see Ryser et al., Abstract, p. 5062).  One of skill in the art would have found obvious to modify Yang et al. by using the regulatory sequence taught by Maturana et al. with the reasonable expectation that doing so would result in enhanced ChETA expression from the c-fos promoter upon stimulation.
It is noted that SEQ ID NOs: 2 and 3 are the sequences of mouse intron I and exon I, respectively (see the specification, [0064]; [0066]).  It follow that the c-fos regulatory sequence of Maturana et al. comprises the intron and the exon set forth by SEQ ID NOs: 2 and 3, respectively (claims 21 and 24).
With respect to claim 18, Maturana et al. teach that the c-fos promoter has a length of less than 800 nucleotides (see p. 38714, column 2, second paragraph).
While Maturana et al. do not specifically teach that the sequence of the c-fos promoter is at least 80% identical to SEQ ID NO: 1 (claim 19), ss per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that there is no evidence that a promoter having a sequence at least 80% identical to SEQ ID NO: 1 provides for unexpected results over the wild-type c-fos promoter taught by the prior art.
	Thus, the claimed invention was prima facie obvious at the time of its effective filling date.

9.	Claims 1, 2, 4-10, 18-24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. taken with each Maturana et al., Maisonnasse-Charital et al., and Ryser et al., in further view of Nern et al. (PNAS, 2011, 108: 14198-14203).
	The teachings of Yang et al., Maturana et al., Maisonnasse-Charital et al., and Ryser et al. are applied as above for claims 1, 2, 4-6, 8-10, 18-24, and 38.  Yang et al., Maturana et al., Maisonnasse-Charital et al., and Ryser et al. do not teach a PEST-encoding sequence (claim 7).  Nern et al. teach that PEST-encoding sequences operably linked to the 3’ end of a gene of interest can be used to achieve tighter control over gene expression and reduce potential toxicity (see p. 14198, column 2, second full paragraph).  One of skill in the art would have found obvious to further attach a PEST sequence to the 3’ end of the ChETA-encoding nucleic acid with the reasonable expectation that doing so would result in tight of ChETA expression and would reduce potential toxic effects.
	Thus, the claimed invention was prima facie obvious at the time of its effective filling date.

10.	Claims 1-6, 8-10, 18-25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. taken with each Maturana et al., Maisonnasse-Charital et al., and Ryser et al., in further view of Osawa et al. (PLoS One, 2013, 8: 1-14).
	The teachings of Yang et al., Maturana et al., Maisonnasse-Charital et al., and Ryser et al. are applied as above for claims 1, 2, 4-6, 8-10, 18-24, and 38.  Yang et al., Maturana et al., Maisonnasse-Charital et al., and Ryser et al. do not teach an AAV (claims 3 and 25).  Osawa et al. teach that AAV could be used to deliver channelrhodopsins to cells (see Abstract; p. 2, column 2, first full paragraph).  One of skill in the art would have found obvious to modify the teachings of Yang et al., Maturana et al., Maisonnasse-Charital et al., and Ryser et al. by replacing the lentiviral vector with an AAV to achieve the predictable result of obtaining a composition suitable to be used for light-controlled glioma inhibition.
	Thus, the claimed invention was prima facie obvious at the time of its effective filling date.

11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633